DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,617,776 (herein referred to as ‘776). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 in the instant application are met by claims 1-20 of ‘776.
More specifically, each are directed to a gas delivery system for delivering a flow of breathable gas along a flow path.  The system includes a blower assembly structured to generate a flow of breathing gas for delivery along the gas flow path, wherein the 
Furthermore, each system utilizes UVc light that includes a number of UVc LEDs for generating the UYC ultraviolet light, and a number of elongated light pipes, wherein each of the elongated light pipes is coupled to a corresponding one of the UVc LEDs, and wherein the UVc LEDs are structured to generate the ultraviolet light and pass the ultraviolet light through the elongated light pipes to deliver said light to the one or more internal surfaces of the inlet manifold, the impeller assembly, or the outlet manifold.  See claim 1 of ‘776.
As such, the double patenting rejection exists.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,130,726 (herein referred to as ‘726). 
Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of claims 1-20 in the instant application are met by claims 1-6 of ‘726.
More specifically, each are directed to a gas delivery system for delivering a flow of breathable gas along a flow path.  The system includes a blower assembly structured to generate a flow of breathing gas for delivery along the gas flow path, wherein the blower assembly includes an inlet manifold, an impeller assembly, and an outlet 
Furthermore, each system utilizes UVc light that includes a number of UVc LEDs for generating the UYC ultraviolet light, and a number of elongated light pipes, wherein each of the elongated light pipes is coupled to a corresponding one of the UVc LEDs, and wherein the UVc LEDs are structured to generate the ultraviolet light and pass the ultraviolet light through the elongated light pipes to deliver said light to the one or more internal surfaces of the inlet manifold, the impeller assembly, or the outlet manifold.  See claim 1 of ‘726
As such, the obviousness type double patenting rejection exists.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709.  The examiner can normally be reached on Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN JOYNER/Primary Examiner, Art Unit 1799